Citation Nr: 0730629	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.  


FINDING OF FACT

Audiometric test results obtained during examinations by VA 
audiologists correspond to a numeric designation of no 
greater than level I hearing loss for each ear.


CONCLUSION OF LAW

The veteran has not met the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for bilateral hearing loss 
in January 2003 and the current non-compensable evaluation 
was assigned, effective February 15, 2002.  A subsequent 
rating decision, dated in October 2004, found clear and 
unmistakable error in the assignment of February 15, 2002 as 
the effective date, and granted the assignment of an earlier 
effective date of August 27, 2001.  

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the veteran's case, audiometric testing conducted at a 
November 2002 VA examination showed puretone thresholds of 
15, 50, 60, and 50 decibels in the right ear; and puretone 
thresholds of 5, 50, 45, and 45 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
losses were 43.75 decibels for the right ear and 36.25 
decibels for the left ear.  Speech recognition ability was 96 
percent in each ear.  

Thereafter, audiometric testing conducted at a March 2006 VA 
examination showed puretone thresholds of 25, 50, 55, and 50 
decibels in the right ear; and puretone thresholds of 15, 50, 
50, and 45 decibels in the left ear, at 1000, 2000, 3000, and  
4000 Hertz, respectively.  The average losses were 45 
decibels for the right ear and 40 decibels for the left ear.  
Speech recognition ability was 92 percent in each ear.

By mechanical application of the above test results to 38 
C.F.R. § 4.85, Tables VI-VII, the veteran's right and left 
ear hearing losses, at their very worst, are each assigned a 
numeric designation of level I hearing loss.  These test 
scores result in the appellant's bilateral hearing loss being 
rated as noncompensably disabling under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85.  Therefore, a compensable evaluation is 
not warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000,  and 4,000 
Hertz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hertz and 70 decibels or more 
at 2,000 Hertz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Therefore, a compensable rating is not 
warranted under these rating criteria.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.

The appeal is denied.


Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in October 2003 and 
March 2007 correspondence of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


